Citation Nr: 1630875	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-43 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right knee disability.  

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied reopening service connection for the Veteran's claimed left shoulder, cervical spine and lumbar spine disorders.  The Veteran timely appealed that decision.

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in January 2014; a transcript of that hearing is associated with the claims file.

This case was last before the Board in May 2014, at which time the Board reopened service connection for a left shoulder disorder and remanded that service connection claim and new and material evidence claims for cervical and lumbar spine disorders for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As a final matter, the Board previously characterized-as did the AOJ in the February 2009 rating decision-the cervical and lumbar spine claims as claims to reopen service connection due to receipt of new and material evidence.  The Board finds that characterization to be in error and that the proper characterization is as service connection claims.  

Specifically, the Board notes that the initial denial of service connection for lumbar and cervical spine claims was in a September 2007 rating decision; the Veteran was notified of that decision in an October 2007 letter.  However, the Veteran submitted additional VA treatment records with a July 2008 statement, indicating that she wished the AOJ to reconsider those spinal claims based on those additional treatment records.  

As new evidence was received within one year of the October 2007 letter, VA's duty to readjudicate those claims was triggered and the September 2007 rating decision did not become final.  The subsequent readjudication of those claims, which fulfilled VA's duty, was in the February 2009 rating decision, the subject of this appeal.  Accordingly, as the September 2007 rating decision never became final, the proper characterization of those claims is one of service connection; the Board has corrected this characterization as above.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).


REMAND

With regards to the Veteran's cervical and lumbar spine claims, the Veteran's representative submitted additional treatise evidence with their April 2016 informal hearing presentation and alleged that the Veteran's spinal conditions were secondary to her service-connected right knee disability.  As secondary service connection had not been previously alleged, the Board must remand those claims in order for proper development of that theory of entitlement to be completed, to include obtaining a VA examination and medical opinion that addresses that theory of entitlement.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the left shoulder claim, in the May 2014 remand, the Board requested that the Veteran be afforded a VA examination of her left shoulder; however, rather than obtaining a VA examination, the AOJ only obtained a VA addendum opinion in December 2014.  Regardless, the Board cannot find substantial compliance with the remand as the addendum opinion is inadequate; the remand instructions specifically asked the examiner to address the Veteran's fall from a pole during service and the December 2014 examiner did not mention or address a fall in the provided medical opinion.  Thus, the Board must remand the left shoulder claim in order to ensure compliance with the Board's previous remand instructions.  See Id.; Stegall v. West, 11 Vet. App. 268 (1998) (A Board remand confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Fayetteville VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her left shoulder, cervical spine and lumbar spine disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further efforts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a comprehensive orthopedic VA examination with an orthopedic physician in order to determine whether the Veteran's left shoulder, cervical spine and lumbar spine disorders are the result of her military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all left shoulder, cervical spine and lumbar spine disorders found, to including any arthritic conditions thereof.  

The examiner should then opine whether the Veteran's left shoulder, cervical spine, and lumbar spine disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include an incident in basic training wherein the Veteran fell from a pole.  

The examiner should additionally opine whether the Veteran's cervical and lumbar spine disorders are (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by her service-connected right knee disability, to include any associated symptomatology as a result of that disability such as abnormal gait or weightbearing.  

The examiner needs to address the treatise evidence submitted by the Veteran's representative with its April 2016 informal hearing presentation, titled "Limping and Back Pain," by The Workplace Safety and Insurance Appeals Tribunal (Revised 2013) and "Limping and Back Pain," by Livestrong.com.

If the examiner finds that any cervical or lumbar spine disabilities have been aggravated by her service-connected right knee disability, the examiner must attempt to establish a baseline level of severity of those spinal disabilities prior to aggravation by the service-connected right knee disability.

Regarding all of the above requested opinions, the examiner should address the Veteran's contentions and lay statements regarding history, onset and continuity of symptomatology since active service or since onset of symptomatology with respect to her left shoulder, cervical spine and lumbar spine.

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for left shoulder, cervical spine, and lumbar spine disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

